 

 

Case 1:19-cv-06513-GBD Document 29 Filed 08/10/20 Page 1 of 1

 

 

   

UNITED STATES DISTRICT COURT SECA IN PIURR

SOUTHERN DISTRICT OF NEW YORK

MICHELLE FURY,

it

NN An AI MT ET EE TE RRM

pre PED AUG 192020 |

 

 

Plaintiff,
ORDER

-against-
19 Civ. 6513 (GBD)

PRIVE BY LAURENT D, INC., d/b/a Prive Salon, et
al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:
The status conference is adjourned from August 12, 2020 to November 18, 2020 at 9:45

am.

Dated: New York, New York
August 10, 2020
SO ORDERED.

Yu. 6 Donic

GEORGE . DANIELS
ed es District Judge

 
